          Case 19-32713 Document 647 Filed in TXSB on 09/16/19 Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                              )
In re:                                                        )    Chapter 11
                                                              )
BRISTOW GROUP INC., et al.,1                                  )    Case No. 19-32713 (DRJ)
                                                              )
                                    Debtors.                  )    Jointly Administered
                                                              )

               NOTICE OF AGENDA FOR HEARING ON MATTERS
    SCHEDULED FOR SEPTEMBER 18, 2019, AT 2:00 P.M. (PREVAILING CENTRAL
    TIME), BEFORE THE HONORABLE DAVID R. JONES AT THE UNITED STATES
       BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AT
           COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002

         1. Debtors’ Emergency Motion to File the Milestone 9019 Motion and Milestone Term
            Sheet Under Seal [Docket No 610].

              Related Documents:

                  a. Notice of Filing Less Redacted Milestone 9019 Motion [Docket No. 643].

              Responses:

                  a. Baker Botts has received an informal objection to this motion.

              Status: This matter is going forward

         2. Debtors’ Emergency Motion to Approve Term Sheet with PK Airfinance S.A.R.L. and
            the Milestone Aviation Group Limited [Docket No 611].

              Status: This matter is going forward

         3. Debtors’ Emergency Motion to Extend the Exclusivity Periods to File a Chapter 11
            Plan and Solicit Acceptances Thereof [Docket No 626].

              Status: This matter is going forward



1
     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
     number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
     Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
     (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for
     the Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
        Case 19-32713 Document 647 Filed in TXSB on 09/16/19 Page 2 of 2



Dallas, Texas
Dated: September 16, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                             WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791        Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402         Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723             WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                             51 West 52nd Street
2001 Ross Avenue, Suite 900                    New York, New York 10019
Dallas, Texas 75201-2980                       Telephone: (212) 403-1000
Telephone: (214) 953-6500                      Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                      Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                      arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                               Co-Counsel to the Debtors and Debtors in
-and-                                          Possession

Emanuel C. Grillo (pro hac vice)
Chris Newcomb. (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           2
